         Case 5:21-cv-00011-TES-TQL Document 24 Filed 07/26/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


HERSHEL HARDY BAKER,

     Plaintiff,
                                                                    CIVIL ACTION NO.
v.                                                                 5:21‐cv‐00011‐TES‐TQL

NANCY MILLER,

      Defendant.

                                                    ORDER



         Before the Court is Plaintiff’s motion for leave to proceed in forma pauperis on

 appeal [Doc. 23], challenging the Court’s June 30, 2021 Order dismissing his case [Doc.

 18] and the judgment of dismissal [Doc. 19]. Pursuant to 28 U.S.C. § 1915(a)(1), a court

 may authorize an appeal of a civil action or proceeding without prepayment of fees or

 security therefor if the putative appellant has filed “an affidavit that includes a

 statement of all assets” and “state[s] the nature of the . . . appeal and [the] affiant’s belief

 that the person is entitled to redress.”1 If the trial court certifies in writing that the

 appeal is not taken in good faith, however, such appeal may not be taken in forma

 pauperis. 28 U.S.C. § 1915(a)(3). “‘[G]ood faith’ . . . must be judged by an objective



 1Federal Rule of Appellate Procedure 24 similarly requires a party seeking leave to appeal in forma
 pauperis to file a motion and affidavit that establishes the party’s inability to pay fees and costs, the
 party’s belief that he is entitled to redress, and a statement of the issues which the party intends to
 present on appeal. Fed. R. App. P. 24(a).
      Case 5:21-cv-00011-TES-TQL Document 24 Filed 07/26/21 Page 2 of 3




standard.” Coppedge v. United States, 369 U.S. 438, 445 (1962). The plaintiff demonstrates

good faith when he seeks review of a non‐frivolous issue. Id.; see also Morris v. Ross, 663

F.2d 1032, 1033 (11th Cir. 1981). An issue “is frivolous if it is ‘without arguable merit

either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002). “Arguable

means being capable of being convincingly argued.” Sun v. Forrester, 939 F.2d 924, 925

(11th Cir. 1991) (per curiam) (quotation marks and citations omitted); Carroll v. Gross,

984 F.2d 392, 393 (11th Cir. 1993) (per curiam) (“[A] case is frivolous . . . when it appears

the plaintiff ‘has little or no chance of success.’”) (citations omitted). “In deciding

whether an [in forma pauperis] appeal is frivolous, a district court determines whether

there is ‘a factual and legal basis, of constitutional dimension, for the asserted wrong,

however inartfully pleaded.’” Sun, 939 F.2d at 925 (citations omitted).

       The Court has reviewed the statement of issues incorporated into Plaintiff’s

motion and finds that Plaintiff’s appeal is frivolous. Plaintiff simply appears to reiterate

the contentions he already made in his filings and motions in this case. Because Plaintiff

has raised no issues with arguable merit, his motion for leave to appeal in forma pauperis

[Doc. 23] is frivolous and accordingly DENIED.

       If Plaintiff wishes to proceed with his appeal, he must pay the entire $505

appellate filing fee. Because Plaintiff has stated that he cannot pay the fee immediately,

he must pay using the partial payment plan described under 28 U.S.C. § 1915(b).

Pursuant to section 1915(b), the prison account custodian where Plaintiff is confined


                                              2
      Case 5:21-cv-00011-TES-TQL Document 24 Filed 07/26/21 Page 3 of 3




shall cause to be remitted to the Clerk of this Court monthly payments of 20% of the

preceding month’s income credited to Plaintiff’s account (to the extent the account

balance exceeds $10) until the $505 appellate filing fee has been paid in full. Checks

should be made payable to “Clerk, U.S. District Court.” The Clerk of Court is

DIRECTED to send a copy of this Order to the custodian of the prison in which Plaintiff

is incarcerated.

       SO ORDERED, this 26th day of July, 2021.

                                          S/Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             3
